DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 31, 2022.  Claims 1, 2, 5-15 and 17-20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 15 in line 15, there is a “period/full stop” that should be removed after “the second storage device.”. Please remove the “period/full stop” in line 15.

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed March 31, 2022, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an analog counter circuit for use with a digital pixel as claimed, the analog counter circuit comprising: more specifically in combination with an input connected to an output of a digital pixel that receives RESET signal that provides reset pulses from the digital pixel; an output; a first stage electrically coupled to the input that is charged to an initial charge voltage; a second stage that includes an accumulating charge storage device; and a charge transfer device between the first and second stages that includes a transfer voltage, wherein the charge transfer device allows charge from the first stage to pass to the second stage and be accumulated on the accumulating charge storage device as long as a voltage at a node in the first stage is greater than the transfer voltage, wherein the transfer device includes an input connected to the first stage and an output connected to the second stage. wherein the transfer device includes a gate that is connected to a constant gate bias voltage, wherein the transfer voltage is a sum of the gate bias voltage and a threshold voltage of the transfer device.
Claims 2 and 5-14 are allowed because of their dependency on claim 1.
In regards to claim 15, the prior art of record individually or in combination fails to teach a method of using an analog counter in a digital pixel circuit as claimed, the method comprising: more specifically in combination with receiving a RESET signal at an input to the analog counter from a comparator operatively connected to a photo-current source through an injection transistor and to an integration capacitor, the RESET signal having a low value and a high value; charging a first storage device connected to the input to an initial charge voltage when the RESET signal has a low value; and transferring charge stored on first storage device to an accumulating charge storage device through a charge transfer device connected between the first storage device and the accumulating charge storage device when the RESET transitions from the low value to the high value for long as a voltage at a node between the first storage device and the charge transfer device is greater than a transfer voltage of the charge transfer device; wherein the transfer device includes an input connected to the first storage device and an output connected to the second storage device, wherein the transfer device includes a gate that is connected to a constant gate bias voltage, wherein the transfer voltage is a sum of the gate bias voltage and a threshold voltage of the transfer device.
Claims 17-20 are allowed because of their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878